UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2011or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-10204 CPI Corp. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 1706 Washington Ave., St. Louis, Missouri (Address of principal executive offices) 43-1256674 (I.R.S. Employer Identification No.) (Zip Code) Registrant’s telephone number, including area code: 314/231-1575 Securities registered pursuant to Section 12(b) of the Act: Title of each class Common Stock, par value $0.40 per share Name of each exchange on which registered New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§299.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated fileroNon-accelerated fileroAccelerated filerxSmaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).o Yesx No As of June 3, 2011, 7,039,238 shares of the registrant’s common stock were outstanding. CPI CORP. INDEX TO QUARTERLY REPORT ON FORM 10-Q 12 WEEKS ENDED APRIL 30, 2011 PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements: Interim Consolidated Balance Sheets April 30, 2011 (Unaudited) and February 5, 2011 1 Interim Consolidated Statements of Operations (Unaudited) 12 Weeks Ended April 30, 2011 and May 1, 2010 3 Interim Consolidated Statement of Changes in Stockholders' Equity (Unaudited) 12 Weeks Ended April 30, 2011 4 Interim Consolidated Statements of Cash Flow (Unaudited) 12 Weeks Ended April 30, 2011 and May 1, 2010 5 Notes to Interim Consolidated Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 21 Item 4. Controls and Procedures 21 PART II. OTHER INFORMATION Item 6. Exhibits 22 SIGNATURES 23 EXHIBIT INDEX 24 PART I. FINANCIAL INFORMATION Item 1. Financial Statements CPI CORP. Interim Consolidated Balance Sheets - Assets in thousands April 30, 2011 (Unaudited) February 5, 2011 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable: Trade Other Inventories Prepaid expenses and other current assets Refundable income taxes - Deferred tax assets Assets held for sale Total current assets Property and equipment: Land Buildings and building improvements Leasehold improvements Photographic, sales and manufacturing equipment Property not in use (see Note 4) Total Less accumulated depreciation and amortization Property and equipment, net Prepaid debt fees Goodwill Intangible assets, net Deferred tax assets Other assets TOTAL ASSETS $ $ See accompanying footnotes to the interim consolidated financial statements. 1 CPI CORP. Interim Consolidated Balance Sheets – Liabilities and Stockholders’ Equity in thousands, except share and per share data April 30, 2011 (Unaudited) February 5, 2011 LIABILITIES Current liabilities: Accounts payable $ $ Accrued employment costs Customer deposit liability Sales taxes payable Accrued advertising expenses Accrued expenses and other liabilities Total current liabilities Long-term debt, less current maturities Accrued pension plan obligations Other liabilities Total liabilities CONTINGENCIES (see Note 10) STOCKHOLDERS' EQUITY Preferred stock, no par value, 1,000,000 shares authorized; no shares outstanding - - Preferred stock, Series A, no par value, 200,000 shares authorized; no shares outstanding - - Common stock, $0.40 par value, 50,000,000 shares authorized; 9,105,217 and 9,129,013 shares outstanding at April 30, 2011, and February 5, 2011, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Treasury stock - at cost, 2,100,289 and 2,133,566 shares at April 30, 2011, and February 5, 2011, respectively ) ) Total CPI Corp. stockholders' equity Noncontrolling interest in subsidiary (see Note 2) ) 16 Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying footnotes to the interim consolidated financial statements. 2 CPI CORP. Interim Consolidated Statements of Operations (Unaudited) in thousands, except share and per share data 12 Weeks Ended April 30, 2011 May 1, 2010 Net sales $ $ Cost and expenses: Cost of sales (exclusive of depreciation and amortization shown below) Selling, general and administrative expenses Depreciation and amortization Other charges and impairments Income from operations Interest expense Interest income 43 68 Other income, net Income from operations before income tax expense Income tax expense Net income Net loss attributable to noncontrolling interest ) - NET INCOME ATTRIBUTABLE TO CPI CORP. $ $ NET INCOME PER COMMON SHARE Net income per common share attributable to CPI Corp. - diluted $ $ Net income per common share attributable to CPI Corp. - basic $ $ Weighted average number of common and common equivalent shares outstanding-diluted Weighted average number of common and common equivalent shares outstanding-basic See accompanying footnotes to the interim consolidated financial statements. 3 CPI CORP. Interim Consolidated Statement of Changes in Stockholders’ Equity (Unaudited) Twelve weeks ended April 30, 2011 in thousands, except share and per share data Accumulated Additional other Treasury Common paid-in Retained comprehensive stock, Noncontrolling stock capital earnings (loss) income at cost Interest Total Balance at February 5, 2011 $ ) $ ) $ 16 $ Net income (loss) - ) Total other comprehensive income, net of tax effect (consisting of foreign exchange impact) - Total comprehensive income - Adjustment to issuance of noncontrolling interest - 17 17 Surrender of employee shares for taxes - ) - ) Purchase and retirement of stock (52,937 shares at cost) - - - ) Issuance of common stock and restricted stock awards, net of forfeitures (57,753 shares) 23 - - - Stock options exercised 2 ) - ) Stock-based compensation recognized - Dividends ($0.25 per common share) - - ) - - - ) Balance at April 30, 2011 $ ) $ ) $ ) $ See accompanying footnotes to the interim consolidated financial statements. 4 CPI CORP. Interim Consolidated Statements of Cash Flows (Unaudited) in thousands 12 Weeks Ended April 30, 2011 May 1, 2010 Reconciliation of net income to cash flows provided by (used in) operating activities: Net income $ $ Adjustments for items not requiring (providing) cash: Depreciation and amortization Amortization of prepaid debt fees Stock-based compensation expense Deferred income tax provision ) Change in interest rate swap - ) Pension, supplemental retirement plan and profit sharing expense Other ) ) Increase (decrease) in cash flow from operating assets and liabilities: Accounts receivable ) ) Inventories ) ) Prepaid expenses and other current assets 84 Accounts payable Contribution to pension plan ) ) Accrued expenses and other liabilities ) ) Income taxes payable ) Deferred revenues and related costs Other ) ) Cash flows provided by operating activities $ $ See accompanying footnotes to the interim consolidated financial statements. 5 CPI CORP. Interim Consolidated Statements of Cash Flows (continued) (Unaudited) in thousands 12 Weeks Ended April 30, 2011 May 1, 2010 Cash flows provided by operating activities Cash flows provided by (used in) financing activities: Repayment of long-term debt - ) Borrowings under revolving credit facility - Repayments on revolving credit facility ) - Cash dividends ) ) Purchase of treasury stock ) - Surrender of employee shares for taxes ) ) Other 18 Cash flows provided by (used in) financing activities ) Cash flows (used in) provided by investing activities: Additions to property and equipment ) ) Other 57 98 Cash flows used in investing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental cash flow information: Interest paid $ $ Income taxes paid, net $ $ Supplemental non-cash financing activities: Issuance of treasury stock under the Employee Profit Sharing Plan $ $ Issuance of restricted stockto employees and directors $ $ See accompanying footnotes to the interim consolidated financial statements. 6 CPI CORP. Notes to Interim Consolidated Financial Statements (Unaudited) NOTE 1- DESCRIPTION OF BUSINESS AND INTERIM CONSOLIDATED FINANCIAL STATEMENTS CPI Corp. (“CPI”, the “Company” or “we”) is a holding company engaged, through its wholly-owned subsidiaries and partnerships, in selling and manufacturing professional portrait photography of young children, individuals and families and offers other related products and services.The Company also offers wedding photography and videography services and products through its subsidiary, Bella Pictures Holdings, LLC. The Company operates 3,068 (unaudited) professional portrait studios as of April 30, 2011, throughout the U.S., Canada, Mexico and Puerto Rico, principally under lease and license agreements with Walmart and license agreements with Sears and Toys “R” Us.The Company also operates websites which support and complement its Walmart, Sears and Toys “R” Us studio operations.These websites serve as vehicles to archive, share portraits via email (after a portrait session) and order additional portraits and products.In connection with the Bella Pictures® Acquisition in fiscal year 2010, the Company also operates a website for Bella Pictures® which serves as a vehicle to reserve/book weddings, select specialized, unique product offerings and view/edit photographs and videos from the wedding day. The Interim Consolidated Balance Sheet as of April 30, 2011, the related Interim Consolidated Statements of Operations for the 12 weeks ended April 30, 2011, and May 1, 2010, the Interim Consolidated Statement of Changes in Stockholders’ Equity for the 12 weeks ended April 30, 2011, and the Interim Consolidated Statements of Cash Flows for the 12 weeks ended April 30, 2011, and May 1, 2010, are unaudited.The interim consolidated financial statements reflect all adjustments (consisting only of normal recurring accruals), which are, in the opinion of management, necessary for a fair presentation of the results for the interim periods presented.The interim consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the CPI Corp. 2010 Annual Report on Form 10-K for its fiscal year ended February 5, 2011.The results of operations for the interim periods should not be considered indicative of results to be expected for the full year. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Significant estimates include, but are not limited to, insurance reserves; depreciation; recoverability of long-lived assets and goodwill; defined benefit retirement plan assumptions and income tax.Actual results could differ from those estimates. For purposes of this report, the Walmart studio operations are operating within CPI Corp. under the tradenames PictureMe Portrait Studio® in the U.S., Walmart Portrait Studios in Canada and Estudios Fotografia de Walmart in Mexico, collectively “PMPS” or the “PMPS brand”. NOTE 2- BUSINESS ACQUISITION The Bella Pictures® Acquisition was made pursuant to the Asset Purchase Agreement (the “Agreement”) dated January 26, 2011, by and among Bella Pictures Holdings, LLC, a Delaware limited liability company (“Bella Pictures®” or the “Buyer”),Bella Pictures, Inc., a Delaware corporation (the “Seller”), CPI Corp., a Delaware corporation (“CPI”), and Foundation Capital IV, L.P. (“Foundation Capital”).In consideration for the Assets purchased, the Buyer issued to the Seller Class A Units in Bella Pictures®, representing a 5% equity interest in Bella Pictures® with a fair value at the date of issuance of approximately $40,000, estimated using a discounted cash flow analysis.In addition, the Buyer assumed certain liabilities of the Seller, consisting primarily of customer deposits and the obligation to fulfill customer wedding orders booked and outstanding at the date of acquisition.In addition, the Buyer received approximately $1.4 million in cash from the Seller.The Company accounted for the acquisition as a business combination under the guidance in Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 805, “Business Combinations”. The purchase price was allocated as of February 5, 2011, based on the Company’s preliminary estimate at that time of the fair value of the tangible and identifiable intangible assets acquired and liabilities assumed.As of April 30, 2011, the purchase price allocation is final, and reflects an insignificant reduction in the fair value of acquired long-term assets and a reduction of approximately $1.2 million to the estimated fair value of liabilities assumed.The final purchase price allocation also reflects the Company’s accounting for the income tax effects of the acquisition, which resulted in a net deferred tax liability of approximately $59,000.As a result of the final purchase price allocation adjustments, the preliminary estimate of goodwill was reduced by approximately $1.0 million, which the Company considers insignificant to the consolidated financial statements.Accordingly, the preliminary purchase price allocation as of February 5, 2011 has not been retrospectively adjusted for the final adjustments described above. 7 CPI CORP. Notes to Interim Consolidated Financial Statements (Unaudited) The following unaudited pro forma summary presents the Company’s revenue, net income, diluted income per common share and basic income per common share as if the Bella Pictures® Acquisition had occurred on the first day ofthe period presented (in thousands, except per share data): First Quarter Revenue $ Net income Net loss attributable to noncontrolling interest ) Net income attributable to CPI Corp. $ Diluted income per common share attributable to CPI Corp. $ Basic income per common share attributable to CPI Corp. $ Pro forma adjustments have been made to reflect depreciation and amortization using asset values recognized after applying purchase accounting adjustments. This pro forma information is presented for informational purposes only and is not necessarily indicative of actual results had the acquisition been effected at the beginning of the periods presented or future results. NOTE 3- INVENTORIES Inventories consist of: in thousands April 30, 2011 February 5, 2011 Raw materials - film, paper and chemicals $ $ Portraits in process Finished portraits pending delivery 97 Frames and accessories Studio supplies Equipment repair parts and supplies Other Total $ $ These balances are net of obsolescence reserves totaling $48,000 and $38,000 at April 30, 2011, and February 5, 2011, respectively. 8 CPI CORP. Notes to Interim Consolidated Financial Statements (Unaudited) NOTE 4- PROPERTY NOT IN USE In connection with the Company’s June 8, 2007, acquisition of substantially all of the assets of Portrait Corporation of America (“PCA”) and certain of its affiliates and assumption of certain liabilities of PCA (the “PCA Acquisition”), the Company acquired a manufacturing facility located in Matthews, North Carolina, and excess parcels of land located in Charlotte, North Carolina.In the third and fourth quarters of 2008, the Company ceased use of the excess parcels of land and the manufacturing facility, respectively, and committed to a plan to sell such assets as they were no longer required by the business. The Company is actively marketing these assets for sale; however, they do not meet the criteria for “held for sale accounting” under FASB ASC Topic 360, “Property, Plant and Equipment” (“ASC Topic 360”).Accordingly, the Company has presented these assets within Property and equipment (“Property not in use”), subject to depreciation as applicable. The assets included in Property not in use are as follows: in thousands April 30, 2011 February 5, 2011 Land $ $ Buildings and building improvements (1) Property not in use $ $ Depreciation expense of $37,000 and $49,000 related to the building and building improvements as of April 30, 2011, and February 5, 2011, respectively, are included in the total accumulated depreciation and amortization line in the Interim Consolidated Balance Sheets. NOTE 5- GOODWILL AND INTANGIBLE ASSETS In connection with the PCA Acquisition, the Company recorded goodwill in the excess of the purchase price over the fair value of assets acquired and liabilities assumed in accordance with SFAS No. 141, “Business Combinations” (“SFAS No. 141”).Under SFAS No. 141, goodwill is not amortized and instead is periodically evaluated for impairment.The goodwill is expected to be fully deductible for tax purposes over 15 years. The following table summarizes the Company's goodwill: in thousands April 30, 2011 February 5, 2011 PCA Acquisition $ $ Bella Pictures Acquisition (1) - Goodwill from prior acquisitions Translation impact on foreign balances Balance, end of period $ $ See Note 2 for explanation of the adjustment to the Bella Pictures® Acquisition goodwill as of April 30, 2011. The Company performs its annual goodwill impairment test at the end of its second quarter, or more frequently if circumstances indicate the potential for impairment.As of July 24, 2010, the end of the Company’s 2010 second quarter, the Company completed its most recent annual impairment test and concluded at that time that the estimated fair value of its reporting unit substantially exceeded its carrying value, and therefore, no impairment was indicated. 9 CPI CORP. Notes to Interim Consolidated Financial Statements (Unaudited) As of April 30, 2011, the Company has goodwill recorded of approximately $22.0 million, which relates primarily to one goodwill reporting unit – PMPS.At the end of the Company’s 2011 first fiscal quarter, the Company considered possible impairment triggering events since the July 24, 2010, annual impairment test date.Key items of consideration included the Company’s market capitalization relative to the carrying value of its net assets, estimates of future cash flows, the most significant assumption being the Company’s expectation of future PMPS studio sales levels, and other relevant factors, and concluded that no goodwill impairment was indicated at that date, and consequently its PMPS goodwill reporting unit is currently not at risk of failing the step-one impairment test.However, if market conditions at the studio or host store levels significantly deteriorate, which would result in lower than expected PMPS studio sales, the Company may be required to record a non-cash impairment charge, which could be significant, and would adversely affect the Company’s financial position and results of operations. In connection with the PCA Acquisition, the Company also acquired intangible assets related to the host agreement with Walmart and the customer list.These assets were recorded in accordance with SFAS No. 142, “Goodwill and Other Intangible Assets” (“SFAS No. 142”).The host agreement with Walmart and the customer list are being amortized over their useful lives of 21.5 years using the straight-line method and 6 years using an accelerated method, respectively.During fiscal year 2010, in connection with the Kiddie Kandids asset acquisition and the Bella Pictures® Acquisition, the Company also acquired a customer list and tradename, respectively.These assets were recorded in accordance with FASB ASC Topic 350, “Intangibles-Goodwill and Other” (“ASC Topic 350”).The customer list and tradename are being amortized over their useful lives of 5.5 years using an accelerated method and 10 years using the straight-line method, respectively.The following table summarizes the Company’s amortized intangible assets as of April 30, 2011 (in thousands): in thousands Net Balance Translation Net Balance at Beginning Impact of at End of Period Adjustments Amortization Foreign Balances of Period Acquired host agreement $ $
